             Case 3:20-ap-00153-JAF         Doc 6    Filed 02/11/21     Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:
LINDSAY. N. FARIS and                                CASE NO.: 3:16-bk-04578-JAF
RENEE M. FARIS,                                      Chapter 13

       Debtors.
______________________________/
LINDSAY N. FARIS and                                 ADV. CASE NO.: 3:20-ap-00153-JAF
RENEE M. FARIS,

        Plaintiffs,
v.

SN SERVICING CORPORATION

      Defendant.
______________________________/

                         DEFENDANT’S MOTION TO DISMISS
                      AND INCORPORATED MEMORANDUM OF LAW

       COME NOW the Defendant, U.S. Bank Trust National Association, as Trustee for Igloo

Series IV Trust as serviced by SN SERVICING CORPORATION (“Defendant”) by and through

undersigned counsel and pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, as made

applicable by Rule 7012(b) of the Federal Rules of Bankruptcy Procedure, hereby moves to

dismiss the instant adversary proceeding initiated by Debtor Plaintiffs, LINDSAY N. FARIS and

RENEE M. FARIS (“Plaintiffs”), and as grounds therefore states:

                                       INTRODUCTION

       This Motion is made on the grounds that Plaintiff has failed state a claim upon which

relief can be granted under Fed. R. Civ. P. 12(b). Plaintiffs’ complaint alleges that U.S. Bank

violated the discharge provisions of 11 U.S.C. §§ 1141 and 524(i) by failing to comply with

this Court’s Confirmation Order and Discharge Order by sending mortgage statements to the
             Case 3:20-ap-00153-JAF           Doc 6     Filed 02/11/21      Page 2 of 9




Debtors which asserted delinquencies. However, the Complaint fails to allege an actual

injury in fact to the Plaintiffs. The mortgage statements proffered as evidence thereto include

disclaimers advising Plaintiffs that they were not attempts to collect debt and include post-

bankruptcy due dates putting it outside of the scope of both the Confirmation Order and

Discharge Order.

                                   FACTUAL ALLEGATIONS

        On April 16, 2004, Plaintiffs executed and delivered a note (the “Note”) to Beneficial Florida

Inc. (U.S. Bank’s Predecessor) in the principal amount of $133,673.04, which is secured by a

mortgage (the “Mortgage”). The note is a variable rate note with an initial annual interest rate of

7.482%. The Mortgage was also executed by the Plaintiffs. The Mortgage is recorded in Official

Records Book 2360 at Page 1674 of the Public Records of Clay County, Florida. The note and

mortgage were subsequently acquired by U.S. Bank. By virtue of the mortgage, U.S. Bank

holds the senior secured lien (the “senior mortgage”) against the Debtors real property located at

3777 Woodbriar Drive, Orange Park, FL 32073 (the “Property”). SN Servicing is the current

servicer of the senior mortgage.

        Plaintiffs filed a bankruptcy petition on December 16, 2016 under Chapter 13 of the

bankruptcy code as case number 3:16-bk-04578-JAF (the “bankruptcy case”). Defendant’s

predecessor, as a secured creditor, timely filed Proof of Claim #12 on April 24, 2017, asserting a

total amount due of $131,473.55 with $5,150.01 in prepetition arrearages consisting of one

missed monthly payment and an escrow deficiency (the “Claim”). The Proof of Claim further

set forth the regular payment of $829.91 ($829.91 for principal and interest and $0.00 for

escrow) as of December 21, 2016.
            Case 3:20-ap-00153-JAF         Doc 6     Filed 02/11/21    Page 3 of 9




       Defendant’s predecessor filed three Notices of Mortgage Payment Change (“NOPC”).

The first NOPC was filed December 1, 2017 evidencing a then current payment of $915.14

(principal and interest in the amount of $829.91, regular escrow payment of $85.23) and a new

payment of $917.51 (principal and interest in the amount of $829.91, regular escrow payment of

$85.23, and monthly shortage payment of $2.37) effective February 1, 2018 (“NOPC #1”).

       The second NOPC was filed October 22, 2018 evidencing a then current payment of

$917.51 (principal and interest in the amount of $829.91, regular escrow payment of $85.23, and

monthly shortage payment of $2.37) and a new payment of $917.62 (principal and interest in the

amount of $829.91, regular escrow payment of $85.72, and monthly shortage payment of $1.99)

effective January 21, 2019 (“NOPC #2”).

       The third NOPC was filed August 22, 2019 evidencing a then current payment of

$917.62 (principal and interest in the amount of $829.91, regular escrow payment of $85.72, and

monthly shortage payment of $1.99) and a new payment of $918.42 (principal and interest in the

amount of $829.91, regular escrow payment of $86.55, and monthly shortage payment of $1.96)

effective January 21, 2019 (“NOPC #3”).

       Ultimately, the claim was service transferred to Defendant as evidenced by the Transfer

of Claim filed on October 22, 2019 (“Transfer of Claim”).

       Plaintiffs provided for the claim in their proposed chapter 13 plan, confirmed on April 26,

2017 [D.E. 46]. On March 30, 2020, this Court entered an Order Granting Debtor’s Motion to

Modify Confirmed Plan [D.E. 106] (the “Order Granting Motion to Modify”). Exhibit A of the

Order Granting Motion to Modify included the following allowed amounts to Secured Creditor:

curing the arrearage of $5,150.01 and an allowed amount of $53,936.56 towards the maintenance

of the regular contractual payments (with payments of $829.91 [months 1-13], $917.51 [months
             Case 3:20-ap-00153-JAF         Doc 6     Filed 02/11/21     Page 4 of 9




14-24], $917.62 [months 25-34], $918.42 [months 35-60]. The Order Granting Motion to

Modify Plan did not account for the increase in the monthly payment to $915.14 as of January

21, 2017, which was month 2 of the Plan.

       On September 4, 2020, the Trustee filed its Notice of Completion of Chapter 13 Plan

[D.E. 117] which indicated that the Trustee disbursed $5,150.01 to Secured Creditor for the

arrearage and $38,323.42 toward the regular post-petition payments. The $38,323.42 disbursed

by the Trustee for the regular monthly payments covered the regular monthly payments included

in the Plan for months 1-43 (January 2017 – July 2020).

       The Chapter 13 Trustee filed his Notice of Final Cure Payment Related to Claim 12 [D.E.

111] on August 6, 2020, which indicated the Debtors had paid in full the amount required to cure

the default on Claim 12. On September 8, 2020, this Court entered an Order Discharging

Debtors After Completion of Plan [D.E. 118] (the “Discharge Order”). After the discharge, SN

continued its normal servicing of the loan including the issuance of statements. In August 2020,

after the Notice of Final Cure, Debtors should have resumed making their regular monthly

payment directly to Defendant.

            ARGUMENT AND INCORPORATED MEMORANDUM OF LAW

   1. Rule 12(b)(6) Standard

       Plaintiffs’ Complaint should be dismissed because it fails to plead a claim upon which

relief can be granted. For purposes of a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “the

Court must accept all factual allegations in a complaint as true and take them in the light most

favorable to plaintiff.” Erickson v. Pardus, 552 US 89, 93-94 (2007). See also Hishon v. King &

Spalding, 467 U.S. 69, 73, 104 S.Ct. 2229, 81 L.Ed.2d 59 (1984); Kissinger v. Wells Fargo

Bank, N.A. 888 F.Supp.2d. 1309 (S.D. Fla. 2012).
             Case 3:20-ap-00153-JAF           Doc 6     Filed 02/11/21      Page 5 of 9




       To survive a Rule 12(b)(6) motion to dismiss, the complaint must provide more than

mere labels and conclusions and must go beyond a formulaic recitation of the elements of a

cause of action. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Instead, it must “give

the defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.”

Swierkiewicz v. Sorema, 534 U.S. 506, 512 (2001) (citing Conley v. Gibson, 355 U.S. 41, 47

(1957)). Furthermore, the “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twomblv. 550 U.S. at 555.

       Additionally, a motion to dismiss for failure to state a claim must be granted where the

factual allegations do not support the stated cause of action. Bentley v. Bank of Am., 773 F. Supp.

2d 1367, 1370 (S.D. Fla. 2011) (citing Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas Dist.,

992 F.2d 1171, 1174 (11th Cir. 1993)).

       In other words, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct.

1937, 1949, 173 L.Ed.2d 868 (2009) (quotations and citations omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Therefore, “only a

complaint that states a plausible claim for relief survives a motion to dismiss” Id. at 1950. See

also Kissinger v. Wells Fargo Bank, N.A. 888 F.Supp.2d. 1309 (S.D. Fla. 2012). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the ocurt to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556).

       For the reasons stated below, this action must be dismissed pursuant to Rule 12(b)(6).
             Case 3:20-ap-00153-JAF         Doc 6    Filed 02/11/21     Page 6 of 9




   2. The Complaint Fails to Specify What Actions Constitute An Alleged Violation of the

       Confirmation Order

       Plaintiffs’ complaint centers on the August 2020 through November 2020 monthly

statements issued by Defendant. Plaintiffs received their discharge on September 8, 2020. Prior

thereto, on August 6, 2020, the Trustee made it known that no further payments would be made

through the bankruptcy and a discharge would be forthcoming.

               A. August and September 2020 Statements (Exhibit 1)

       The August and September mortgage statements attached as Plaintiffs’ Exhibit 1,

included a disclaimer in bold, acknowledging the bankruptcy and stating the statements are for

“information and compliance purposes” and “not an attempt to collect a debt”. Exhibit 1’s

reference to prepetition arrears owed includes its own disclaimer stating specifically, “amounts

have not been finalized.”

       Further, the total amount paid of $137.53 and the “current balance” of $5,012.48 total

$5,150.01, the stated amount of arrears in the Confirmation Order. As such, there is no assertion

made contrary to or in violation of the Confirmation Order.

               B. November 2020 Statement (Exhibit 2)

       The November monthly statement, Plaintiffs’ Exhibit 2, had a similar disclaimer stating

“if you have previously received a discharge in bankruptcy and this debt was not reaffirmed, this

correspondence is not and should not be construed as an attempt to collect such debt as your

personal liability…” Further, this Exhibit 2 does not make any reference to any prepetition

arrearage or debt existing prior to August 2020. As such, there is no assertion made contrary to

or in violation of the Confirmation Order as the last post-petition bankruptcy plan payment was

for the July 2020 payment.
         Case 3:20-ap-00153-JAF          Doc 6    Filed 02/11/21      Page 7 of 9




           C. Statements did not Violate Injunction Order as they Contained Bolded

                Disclaimers

   Defendant’s actions of sending the statements were not an attempt to collect a debt and

thus, did not violate the discharge injunction. The August and September mortgage

statements included a disclaimer in bold, acknowledging the bankruptcy and stating the

statements are for “information and compliance purposes” and “not an attempt to collect a

debt”. In In re Roth, 935 F.3d 1270 (1tth Cir., 2019), the 11th Circuit held that a post-

discharge statement which mortgage holder sent to Chapter 13 debtor-mortgagor, at time

when it had not foreclosed, and when debtor had ability to reinstate mortgage and to save

property from foreclosure, was not attempt to collect discharged mortgage debt as personal

liability of debtor, and thus did not violate discharge injunction, though statement included

an “amount due” and “due date,” where it also contained a prominent disclaimer reflecting

that it was for informational purposes only. 935 F.3d at 1276.

   Here, the mortgage statements were similar to the statement in Roth in that it contained a

bolded, prominent, clear, and broadly worded disclaimer informing the Debtors that the

statement was “for informational and compliance purposes only and “not an attempt to

collect a debt”. And thus, the Statements sent by the Defendant was not designed to have the

“objective effect” of “pressur[ing] the debtor to pay a discharged debt,” In re McLean, 794

F.3d at 1322.



3. Plaintiffs’ Complaint Fails as it Lacks Allegations of Actual Damages

   Section 524 does not specifically authorize monetary relief for violation of the discharge
             Case 3:20-ap-00153-JAF           Doc 6     Filed 02/11/21      Page 8 of 9




injunction, “the modern trend is for a court to award actual damages for violation of Section 524

based on the inherent contempt power of the court.” In re Hardy, 97 F.2d 1384, 1389 (11th Cir.

1996)(citations omitted). The United State Supreme Court characterizes a court’s inherent

powers as very potent and cautions that they must be exercised with restraint and discretion. See

Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991). Despite the Supreme Court’s instructed

caution, it also stated that a “primary aspect of [a court’s] discretion is the ability to fashion an

appropriate sanction for conduct which abuses the judicial process.” Id.

        A defendant cited for contempt under the court’s inherent powers must be found to have

acted in bad faith pursuant to the same two-part test discussed above under § 105: (1) whether

the defendant knew that discharge injunction was invoked; and (2) whether the defendant

intended the action which violated the discharge injunction. Hardy v. United States, 97 F.3d

1384, 1390 (11th Cir. 1996).

        Here, Plaintiffs have failed to allege the presence of bad faith in Plaintiff’s actions. The

Complaint states “Plaintiffs contacted SN Servicing after the default statements. However,

Plaintiffs have not been able to clear up either the post or prepetition arrears asserted.”

[Complaint, ¶21.]. Plaintiffs do not allege that Defendant has refused to cooperate or denied the

existence or enforceability of any bankruptcy order. Plaintiffs do not allege that Defendant has

failed to communicate or otherwise speak to the issue. While an accounting issue is almost

always stressful it does not rise to the level of bad faith without aggravating factors and Plaintiffs

have not asserted any here.

        Additionally, Plaintiffs fail to allege actual damages. The Complaint merely alleges “an

increased payoff, excess interest charges, and/or other fees/charges.” However, the Complaint
              Case 3:20-ap-00153-JAF         Doc 6    Filed 02/11/21      Page 9 of 9




fails to allege any specific and quantifiable actual damages to the Plaintiffs by an increased

payoff, interests, or fees.

        WHEREFORE, the Defendant, U.S. Bank Trust National Association, as Trustee for

Igloo Series IV Trust as serviced by SN SERVICING CORPORATION, respectfully requests

that this Court dismiss Plaintiffs’ Adversary Complaint, with prejudice, for the reasons stated

herein and for any other relief this Court deems just and proper.



DATED: February 11, 2021                                     Respectfully submitted,

                                                             GHIDOTTI | BERGER LLP
                                                             Attorneys for Secured Creditor
                                                             1031 N Miami Beach Blvd
                                                             Miami, Florida 33162
                                                             Telephone: (305) 501.2808
                                                             Facsimile: (954) 780.5578
                                                      By:    /s/ Melbalynn Fisher
                                                             Melbalynn Fisher, Esq.
                                                             Florida Bar N. 107698
                                                             mfisher@ghidottiberger.com



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this February 11, 2021, a copy of the foregoing has been
furnished by regular mail or electronically where available to all appearances and interested
parties on the attached service list.

                                                      /s/ Melbalynn Fisher
                                                      Melbalynn Fisher

SERVICE LIST:
Bryan K. Mickler
Mickler & Mickler
5452 Arlington Expressway
Jacksonville, FL 32211
904-725-0822
Fax: 904-725-0855
Email: court@planlaw.com
